Citation Nr: 1227190	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-00 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lower extremity numbness, to include peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for lower extremity numbness.  This matter was remanded in July 2009, May 2010, and July 2011.


FINDING OF FACT

Lower extremity numbness, diagnosed as peripheral neuropathy, was not manifested during service or for many years thereafter, nor is peripheral neuropathy otherwise causally related to service, to include exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy, lower extremities, was not incurred in or aggravated by active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2002 and August 2006, VCAA letters were issued to the Veteran regarding his service connection claim.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Collectively, the contents of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the July 2009, May 2010, and July 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, private treatment records, records from Randolph Air Force Base, and lay statements from the Veteran in support of his claim.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In August 2010, the Veteran underwent a VA examination, and an addendum opinion was proffered in August 2011.  In April 2012, a Veterans Health Administration (VHA) opinion was proffered.  These opinions are discussed below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Note 2 corresponding to 38 C.F.R. § 3.309(e) states that acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

The Veteran's service personnel records reflect that the he served in Vietnam during his period of honorable service during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Service personnel records reflect that he was enroute to Vietnam on December 15, 1968, and served in Vietnam until December 15, 1969.  Service treatment records do not reflect any complaints or diagnoses of peripheral neuropathy in the weeks and months following his exposure to herbicides in Vietnam.  A July 1972 Report of Medical Examination reflects that his 'lower extremities' and 'neurologic' system were clinically evaluated as normal.  The medical evidence of record does not reflect that neuropathy manifested within weeks or months of exposure to herbicides in Vietnam, nor that it resolved within two years of the date of onset.  Likewise, an August 2010 VA examiner noted in an August 2011 addendum opinion that in light of an August 2010 diagnosis of peripheral neuropathy, this shows that neuropathy did not resolve within two years of exposure, and in order for the presumption to apply it must appear to a compensable degree within a year of the exposure.

The Board finds that the conclusions reached by the August 2010 VA examiner are probative as they are based on a review of the medical evidence of record.  While the examiner indicated that a relationship between peripheral neuropathy and herbicide exposure in service would be speculative, adequate reasoning was given for the opinion and the ultimate conclusion was that a relationship would be less than likely.  

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including delayed or persistent peripheral neuropathy.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of delayed or persistent neuropathy.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for neuropathy, lower extremities, due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran asserts that the numbness of his extremities began in or about late 1973 or 1974.  

A May 1974 service treatment record reflects that the Veteran had a history of three months of progressive weakness in his left upper extremity, to include parathesis and clumsiness.  He denied any difficulties with his right upper extremity and lower extremities.  Upon physical examination, the impression was no significant neurological deficit at present.  The examiner noted that he could have suffered minor trauma to the plexus of one of the upper branches when he struck his shoulder but the problem seemed to be resolving.  

A November 1978 service treatment record reflects complaints of recurrent attacks of left side weakness and left lower extremity numbness.  The assessment was rule out lumbar spine facet syndrome versus herniated nucleus pulposus (HNP).  

A January 1980 service treatment record reflects complaints of medial leg pain, specifically paresthesia after running for thirty minutes.  The assessment was neuritis tibial nerve, posterior tibial tendonitis.  

Reports of Medical History completed by the Veteran dated in June 1976, March 1978, May 1982, May 1985, and January 1987 reflect that he checked the 'No' box for 'neuritis.'  Reports of Medical Examinations conducted in June 1976, March 1978, May 1982, May 1985, and January 1987 reflect that his 'lower extremities' and 'neurologic' system were clinically evaluated as normal.  An April 1992 Report of Medical History completed by the Veteran for retirement purposes reflects that he checked the 'Yes' box for 'swollen or painful joints' but the only complaints related to the lower extremities was pertaining to arthritis in the knees.  He checked the 'No' box for 'neuritis.'  An April 1992 Report of Medical Examination performed for retirement purposes reflects that his 'lower extremities' and 'neurologic' system were clinically evaluated as normal.  

Post-service treatment records from the Randolph Air Force Base medical facility reflect that peripheral neuropathy was diagnosed in July 2009 and October 2009.

As detailed, service treatment records are negative for complaints of or a diagnosis of peripheral neuropathy.  As detailed, in May 1974, the Veteran complained of progressive weakness in his left upper extremity, to include parathesis and clumsiness, but denied any difficulties with his lower extremities.  Moreover, no neurological deficit was found by trained medical personnel.  Likewise, in November 1978 the Veteran expressed complaints of left lower extremity numbness; however, trained medical personnel suspected lumbar spine facet syndrome or HNP.  Again, in January 1980 he complained of medial leg pain, specifically paresthesia after running for thirty minutes; but trained medical personnel assessed neuritis tibial nerve, posterior tibial tendonitis.  Despite the Veteran's complaints pertaining to the lower extremities documented in service treatment records, peripheral neuropathy was not diagnosed and was not suspected by trained medical personnel.  Peripheral neuropathy of the lower extremities is not reflected in post-service medical records until in or about 2009.  This constitutes a period of approximately 30 years after exposure to herbicides and 17 years between service separation and a diagnosis.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, in April 2012 a VHA examiner reviewed the claims folder and stated that no specific episode or event was identified in the records that would suggest that a specific thing occurred or an event happened that caused the Veteran to develop some type of peripheral neuropathy.  The VHA examiner stated that it would be highly speculative to relate his peripheral neuropathy to herbicide exposure, and opined that there is no direct relationship that can be developed to a reasonable degree of medical certainty which would be 50 percent or more significance.  

The Board accepts the VHA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Veteran asserts that his peripheral neuropathy is due to herbicide exposure during service.  As detailed the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed hereinabove his peripheral neuropathy does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange as it was not diagnosed within weeks or months of exposure.  38 C.F.R. § 3.309(e).  The Veteran has not otherwise submitted any evidence in support of his assertion that his peripheral neuropathy is due to herbicide exposure.  Moreover, the VHA examiner explained that some toxins are known for diffuse peripheral neuropathy, and many of these peripheral neuropathies are transient in nature, particularly when exposed to pesticides such as those used to kill insects, but not necessarily herbicides.  While VA recognizes some contribution of potential herbicides to the onset of neuropathy and other diseases, there is really no medical literature which supports the contention that herbicides in specific are the cause for peripheral neuropathy.  There is no evidence in the medical record that the patient had an onset by exposure quantity or by time, which would suggest that the Veteran had a specific relationship to exposure to herbicides and his peripheral neuropathy.  It has not been shown that the Veteran had acute or subacute peripheral neuropathy that arose shortly after exposure and resolved within two years.  

The Board has considered the Veteran's contention that a relationship exists between his peripheral neuropathy and his service, to include his belief that his peripheral neuropathy is due to exposure to herbicides in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

While it is presumed that the Veteran was exposed to herbicides in service, the Veteran is not competent to relate his peripheral neuropathy to herbicide exposure.  Likewise, the Veteran asserts that he suffered from peripheral neuropathy symptoms during service; however, the service treatment records do not support such assertion as they do not contain such a diagnosis and the Veteran is not competent to diagnose peripheral neuropathy as he does not have the requisite medical expertise.  The fact remains that peripheral neuropathy was not diagnosed in service and this condition was not diagnosed until approximately 17 years after separation from service.  

As the Veteran's peripheral neuropathy was not shown in service, and the records contain no suggestion of a causal link between his peripheral neuropathy and active service, to include herbicide exposure, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lower extremity numbness, to include peripheral neuropathy, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


